Oetiker v Hudson Riv. Park Trust (2022 NY Slip Op 07509)





Oetiker v Hudson Riv. Park Trust


2022 NY Slip Op 07509


Decided on December 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 29, 2022

Before: Kern, J.P., Kennedy, Scarpulla, Pitt-Burke, Higgitt, JJ. 


Index No. 450412/18 Appeal No. 16994 Case No. 2022-03085 

[*1]Marina V. Oetiker, Plaintiff-Appellant,
vHudson River Park Trust, Defendant-Respondent, Friends of Hudson River Park, Inc., Defendant.


Law Offices of William Pager, Brooklyn (William Pager of counsel), for appellant.
Marshall Conway Bradley Gollub & Weissman, P.C., New York (Lauren Turkel of counsel), for respondent.

Order, Supreme Court, New York County (Alexander Tisch, J.), entered on or about March 15, 2022, which granted defendant Hudson River Park Trust's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established that plaintiff, an experienced tennis coach who was injured while conducting a tennis lesson on a rubber floor area that was damaged with depressions and cracks, assumed the risks associated with playing or coaching tennis on this rubber floor area, which was not a tennis court and had open and obvious defects (see Felton v City of New York, 106 AD3d 488, 488-489 [1st Dept 2013]). It is not necessary for plaintiff to have foreseen the exact manner in which her injury occurred, "so long as . . . she is aware of the potential for injury of the mechanism from which the injury results" (Maddox v City of New York, 66 NY2d 270, 278 [1985]).That plaintiff was coaching adolescents rather than playing in an organized game at the time of her injury does not warrant a different determination (see Felton, 106 AD3d at 489). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 29, 2022